

jcofferletterimage1.jpg [jcofferletterimage1.jpg]
June 17, 2019




Joanne Crevoiserat






Dear Joanne,
 
It is with great pleasure that I confirm our offer to appoint you as Chief
Financial Officer of Tapestry, Inc. (“Tapestry” or the “Company”), reporting to
the Chief Executive Officer of Tapestry. Upon effectiveness of the appointment,
you will be a member of Tapestry’s Executive Committee. You will be considered
an “officer” under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as well as an “Executive Officer” of Tapestry pursuant to
Rule 3b-7 of the Exchange Act.
This letter details your base salary, bonus opportunity, annual equity
opportunity, joining compensation and other benefits. It also lays out the
conditions of your employment with Tapestry. If you accept our offer, you agree
to start in your new role no later than August 1, 2019 (the “Effective Date”).


1.
Base Salary

$900,000 per annum.


Your salary will be paid in accordance with the Company’s payroll practices,
currently bi-weekly, which are subject to change from time-to-time at the
discretion of the Company, and will be paid less withholding and deductions
authorized under applicable law.


Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible would be determined at that time, and would take
effect in September. You will first be eligible for a merit increase in
September 2020.
2.
Incentive Compensation

You will be eligible to participate in the Company’s Performance-Based Annual
Incentive Plan ("AIP"), a cash incentive program under which your payout is
based on Tapestry’s financial performance, subject to its terms and conditions.
Your target bonus will be 100% of your salary actually paid during the fiscal
year. The actual bonus payout may range from 0% of target for performance below
established thresholds to 200% of target for maximum performance, with
performance components, measures and target values to be established by the
Company’s Board of Directors or the Human Resources Committee of the Board of
Directors (the





--------------------------------------------------------------------------------




“Committee”). You will first be eligible for the AIP beginning in fiscal year
2020, prorated for the actual time worked, and generally payable in August 2020.


Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment. If you
resign your employment or are terminated for "cause," you are not eligible for
this bonus for the fiscal year in which you provide the required notice of your
intent to resign your employment (or resign without notice) or your employment
is terminated, as applicable. For the purposes of this letter, termination for
“cause” is defined in the Addendum. Please refer to the My Pay section of
Tapestry’s intranet, the Loop, for the governing terms and conditions of the AIP
bonus plan. In addition, Tapestry’s Board of Directors has adopted an incentive
repayment policy (attached) for members of the Executive Committee, which you
must sign and return to me coincident with your acceptance of this offer.
3.
Equity Compensation

Your compensation package includes a guideline annual equity grant value of
$2,000,000, to be granted in a fixed proportion of different equity vehicles,
which may include restricted stock units ("RSUs"), performance restricted stock
units ("PRSUs"), and/or stock options, as determined annually by the Committee
and normally granted in August. Subject to you starting employment with the
Company by the Effective Date, your first annual grant will be made in August
2019. Notwithstanding your joining grant outlined below, the current mix of
equity vehicles for your role is 20% RSUs, 40% PRSUs and 40% stock options.
Currently, PRSUs cliff vest on the third anniversary of the grant date and may
vest between 0 to 200% of target shares depending on performance, RSUs vest and
stock options are exercisable one fourth each year over four years beginning on
the first anniversary of the grant date, in each case, subject to your continued
employment or other service with the Company from the grant date to each
applicable vesting date. The number of stock options you receive will be based
on the grant price (closing price of Tapestry, Inc. stock on the grant date) and
on an industry standard valuation model, Black-Scholes, which determines the
value of a stock option. The number of RSUs you receive will be based on the
grant price. The grant value and vehicle mix of any future equity grants will be
determined based on your position, performance, time in job and other criteria
Tapestry determines in its discretion, which are subject to change. All equity
awards are subject to approval by the Committee.
4.
Special New Hire Compensation

You will receive a gross sign-on cash bonus of $700,000, 50% of which will be
payable within six (6) weeks of the Effective Date, and 50% on your 6 month
anniversary, in each case subject to your continued employment from the
Effective Date until payment date and subject to normal tax withholding. In
accepting our offer, you agree that you will repay the full amount of your gross
sign-on cash bonus if you provide notice of your intent to resign your
employment without Good Reason (or resign without notice) at any time within 24
months of your Effective Date, or if your employment is terminated for “cause,”
as defined in the Addendum. Full repayment of this gross sign-on bonus must
occur within one (1) month of your termination date.
You will receive a joining equity grant in the form of RSUs, with a grant value
of $1,600,000, to be made on the first business day of the fiscal month
coincident with or following your Effective Date, subject to your continued
employment from the Effective Date until grant date. Your


Page 2 of 2





--------------------------------------------------------------------------------




joining grant will vest one fourth each year over four years beginning on the
first anniversary of the grant date, in each case, subject to your continued
employment or other service with the Company from the grant date to each
applicable vesting date. In accepting our offer, you agree that you will repay
the Financial Gain (as defined below) of the vested portion of the joining
equity grant and forfeit the full amount of the unvested portion(s) if you
provide notice of your intent to resign your employment without Good Reason (or
resign without notice) at any time within 24 months of your Effective Date, or
if your employment is terminated for “cause,” as defined in the Addendum.
“Financial Gain” shall equal, on each vesting date, the fair market value of the
Company’s common stock on such vesting date, multiplied by the number of RSUs
vesting on such vesting date (without reduction for any shares of common stock
sold, surrendered or attested to in payment of tax-related items). Full
repayment of the Financial Gain of the vested portion(s) of the joining equity
grant must occur within one (1) month of your termination date. At any time
within 24 months of your Effective Date should your employment at the Company
cease involuntarily for any reason other than for "cause" (e.g., position
elimination) or if you resign for “Good Reason,” each as defined in the attached
Addendum, and subject to your compliance with the Restrictive Covenants set
forth in Section 4 in the attached Addendum, the first two tranches of your
joining equity grant, to the extent one or both are unvested on the date of
termination, will continue to vest according the original vesting schedule of
such grant, provided, however, no portion of the joining equity grant shall be
eligible to vest or be distributed prior to end of the six-month period
following your involuntary termination other than for “cause” or your
resignation for “Good Reason” (or if earlier, the date of your death) to the
extent required to comply with Section 409A (as defined below).  Any portion of
the joining equity grant that would have vested and been distributed to you
prior to the end of the six-month period shall be distributed to you as soon as
reasonably practicable following the expiration of the six-month period but in
no event later than thirty days following the end of the six-month period.
You are subject to the terms and conditions of the grant agreements, including,
but not limited to, the provisions relating to claw back of equity gains in
certain post-employment scenarios. Notwithstanding anything to the contrary in
this letter, the terms of the Tapestry, Inc. 2018 Stock Incentive Plan (as it
may be amended from time to time, the "Stock Plan") and related grant
agreements, as they may be changed from time to time, are controlling.
5.
Severance

If your employment at the Company should cease involuntarily for any reason
other than for "cause" (e.g., position elimination) or if you resign for “Good
Reason,” each as defined in the attached Addendum, and subject to compliance
with the Restrictive Covenants set forth in Section 4 in the attached Addendum,
you will be eligible to receive (i) twelve (12) months of base salary under the
Company’s Severance Pay Plan, subject to its terms and conditions (including
with regard to the time and form of payment), and (ii) payment on the regular
payout date of any AIP bonus which was earned and payable for the prior fiscal
year (and is actually paid to Tapestry employees for such fiscal year) based on
Tapestry’s financial performance, as established by the Company’s Board of
Directors or the Committee, which has not been paid as of the date of
termination, provided that your date of termination is after the end of the
fiscal year during which such AIP bonus is earned. For more information, please
view the severance plan document on the Loop or contact Human Resources. To
receive separation pay, you will be required to sign a waiver and release
agreement in the form provided by the Company. This


Page 3 of 3





--------------------------------------------------------------------------------




agreement will include restrictions on your ability to compete with the Company
and solicit Company employees, customers and vendors.
6.
Section 409A of the Internal Revenue Code

It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
("Section 409A") and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A. This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that the Company determines that any amounts payable hereunder would be
immediately taxable to you under Section 409A, the Company reserves the right
(without any obligation to do so or to indemnify you for failure to do so) to
amend this letter to satisfy Section 409A or be exempt therefrom (which
amendment may be retroactive to the extent permitted by Section 409A).
Notwithstanding any other provision of this letter, if you are a "specified
employee" within the meaning of Treas. Reg. §1.409A-1(i)(1), then the payment of
any amount or the provision of any benefit under this letter which is considered
deferred compensation subject to Section 409A shall be deferred for six (6)
months after your "separation from service" or, if earlier, the date of your
death to the extent required by Section 409A(a)(2)(B)(i) (the "409A Deferral
Period"). In the event payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the Company’s first standard payroll date that arises on or after
the 409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled. For purposes of any provision of this letter providing for
reimbursements to you, such reimbursements shall be made no later than the end
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall the unused reimbursement amount during one
calendar year be carried over into a subsequent calendar year. For purposes of
this letter, you shall not be deemed to have terminated employment unless you
have a "separation from service" within the meaning of Treas. Reg. §
1.409A-1(h). All rights to payments and benefits under this letter shall be
treated as rights to receive a series of separate payments and benefits to the
fullest extent allowed by Section 409A. In no event shall any liability for
failure to comply with the requirements of Section 409A be transferred from you
or any other individual to the Company or any of its affiliates, employees or
agents.


Page 4 of 4





--------------------------------------------------------------------------------




7.
Benefits

Your other major benefits will include medical, dental, vision, retirement
savings, life insurance, short and long term disability, Employee Stock Purchase
Plan, employee discount program and 25 business days of vacation per calendar
year, as generally provided by the Company to employees at a comparable level in
accordance with the plans, practices and programs of the Company, and subject to
your satisfaction of applicable eligibility requirements. These benefits are
subject to change from time-to-time in the discretion of the Company. We are
enclosing a summary of benefits highlighting these programs in Your Tapestry
Benefits Overview.
8.
Relocation

You are eligible for relocation under the Tapestry Relocation Policy. Please see
the enclosed packet of information. Upon your acceptance, a member of the Human
Resources Global Mobility team will be in touch with you to get started. Should
you provide notice of your intent to resign your employment (or resign without
notice) at any time within 24 months of your Effective Date, or if your
employment is terminated for “cause,” as defined in the Addendum, Tapestry may
require you to repay relocation expenses. You will be required to sign a
repayment agreement prior to receiving relocation benefits.
9.
Confidentiality

The Company believes strongly in respecting the proprietary rights of third
parties and expects each of its employees to honor their confidentiality
obligations to former employers. Accordingly, we expect you to fully comply with
any and all obligations you may have, including non-compete, non-solicitation
and confidentiality obligations.
By accepting this offer, you are confirming your representation to the Company
that you are not subject to any existing non-compete obligations with your
current or former employer that would prevent you from commencing employment
with the Company on the Effective Date without restriction or penalty. Further,
you are confirming your representation that you are currently in compliance with
any non-solicitation obligation(s) you have with respect to your current or
former employer and that you have not had any discussions with anyone or
referred any individuals to the Company in violation of those obligations. The
Company does not want, and specifically instructs you not to violate any
non-solicitation obligations you may have with respect to your current and
former employers and to maintain in confidence, and not destroy, delete or
alter, information that is confidential and/or proprietary to your current and
former employers. As a reminder, we are offering you this position based upon
your talent and the skills you have acquired throughout your career.
As an employee of the Company, and as a part of this offer, you will be subject
to the various policies set forth in the attached Addendum, as well as those set
forth in the Your Tapestry Benefits Overview that accompanies this offer. Such
policies include, but are not limited to, the following:
•
Incentive Repayment Policy;

•
Executive Stock Ownership Policy;

•
Notice of Intent to Terminate Employment;

•
Post-Employment Restrictions;

•
Code of Conduct;



Page 5 of 5





--------------------------------------------------------------------------------




•
Confidentiality, Information Security and Privacy Agreement; and

•
Other Terms and Conditions of Employment.

By accepting this offer, you are also expressly accepting and agreeing to be
bound by and adhere to the Company policies set forth in the attached Addendum
and in the packet of materials that accompany this offer letter. This letter,
along with the documents attached hereto or referred to herein, constitute the
entire agreement and understanding between you and the Company with respect to
your employment, and supersedes all prior discussions, promises, negotiations
and agreements (whether written or oral) between you and the Company.
Joanne, we are excited at the prospect of your joining us. This letter and the
documents provided herewith constitute the Company’s entire offer. As you review
this offer, please feel free to contact me with any questions. To accept the
offer, and acknowledge you are not relying on any promise or representation that
is not contained in this letter, please sign in the space below and return one
of the attached copies to me no later than June 17, 2019.
Sincerely,


_/s/ Sarah Dunn________________________
Sarah J. Dunn
Global Human Resources Officer
Tapestry, Inc.
 
Agreed and accepted by:


/s/ Joanne Crevoiserat______ _6/17/19______________________
Joanne Crevoiserat           Date


Page 6 of 6





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT    


As an employee of Tapestry, Inc. (the “Company”), you will be subject to the
following policies. Please sign the acknowledgement at the end noting your
understanding and agreement.


1.
Incentive Repayment Policy



Tapestry’s Board of Directors has adopted an incentive repayment policy
affecting all performance-based compensation that the Company pays to members of
its Executive Committee. Information on this policy is attached. You agree that
you remain subject to this repayment policy and that it may change from
time-to-time as the Committee deems appropriate and/or as is required by law.


2.
Executive Stock Ownership Policy



Tapestry’s Board of Directors has implemented a stock ownership policy for all
“Key Executives” and Directors. Information on this policy and the required
amounts of stock ownership for your position is attached. As a Key Executive and
Section 16(b) officer you will be required to obtain pre-approval of all
Tapestry stock transactions from the Tapestry Law Department and Tapestry’s CEO.


3.
Notice of Intent to Terminate Employment



If at any time you elect to terminate your employment with the Company,
including a valid retirement from the Company, you agree to provide six (6)
months’ advance written notice of your intent to terminate your employment and
such notice shall be provided via email to the Chief Executive Officer and
Global Human Resources Officer of Tapestry. Such notice shall include, if
applicable, the identity of the prospective employer or entity, your proposed
title and duties with that business, person or enterprise, as well as the
proposed starting date of that employment or consulting services. After you have
provided your required notice, you will continue to be an employee of the
Company. Your duties and other obligations as an employee of the Company will
continue and you will be expected to cooperate in the transition of your
responsibilities. The Company shall, however, have the right in its sole
discretion to direct that you no longer come to work or to shorten the notice
period. Nothing herein alters your status as an employee at-will. The Company
reserves all legal and equitable rights to enforce the advance notice provisions
of this paragraph. You acknowledge and agree that your failure to comply with
the notice requirements set forth in this paragraph shall result in: (i) the
Company being entitled to an immediate injunction, prohibiting you from
commencing employment elsewhere for the length of the required notice, (ii) the
Company being entitled to claw back any bonus paid to you within 180 days of
your last day of employment with the Company, (iii) the forfeiture of any unpaid
bonus as of your last day of employment with the Company, (iv) any unvested
equity awards and any vested but unexercised stock option awards held by you
shall be automatically forfeited on your last day of employment with the
Company, and (v) the Company being entitled to claw back any Financial Gain (as
defined below) you realize from the


Page 7 of 7





--------------------------------------------------------------------------------




vesting of any Tapestry equity award within the twelve (12) month period
immediately preceding your last day of employment with the Company. “Financial
Gain” shall have the meaning set forth in the various equity award grant
agreements that you receive during your employment with the Company.
 


4.
Post-Employment Restrictions



(a) Non-Competition. You are prohibited from, directly or indirectly,
counseling, advising, consulting for, becoming employed by or providing services
in any capacity to a “competitor” (as defined below) of the Company or any of
its operating divisions, brands, subsidiaries or affiliates (collectively, the
“Tapestry Group”) during your employment and the twelve (12) month period
beginning on your last day of employment with the Company (the “Restricted
Period”).


“Competitor” includes: the companies, together with their respective
subsidiaries, parent entities, and all other affiliates as set forth on Exhibit
A, attached hereto (such companies subject to change from time-to-time as posted
on Tapestry’s intranet, the Loop). In the event your employment is terminated
for any reason (other than for “cause,” as defined below), or if you resign for
“Good Reason,” and the Company, at its sole discretion, elects to enforce its
right to enjoin you from joining a competitor at any time during the Restricted
Period, including prohibiting you from engaging in any of the activities
prohibited by this Section 4(a), the Company shall compensate you at your most
recent base salary, subject to usual withholdings, to be paid on normal pay
cycles, during the remainder of the Restricted Period. The foregoing payments
will be made to you solely to the extent that severance or other termination
payments are not paid to you during the remainder of the Restricted Period.
Nothing herein shall impact or limit your right to receive any severance
payments and benefits pursuant to the terms of your offer letter, except that it
is expressly understood and agreed that (i) you will not be entitled to receive
payments pursuant to this paragraph during any period you are receiving
severance or other termination payments and (ii) your receipt of any severance
or other termination payments shall not impact the Company’s right to enforce
its rights under this Section 4(a) or otherwise.


You agree that if you are offered and desire to accept employment with, or
provide consulting services to, another business, person or enterprise,
including, but not limited to, a “competitor,” during the Restricted Period, you
will promptly inform Tapestry’s Global Human Resources Officer, in writing, of
the identity of the prospective employer or entity, your proposed title and
duties with that business, person or enterprise, and the proposed starting date
of that employment or consulting services. You also agree that you will inform
that prospective employer or entity of the terms of these provisions. Failure to
abide by the requirements of this Section 4(a) will also be deemed a failure to
provide the required advance written notice set forth above under Notice of
Intent to Terminate Employment.


(b) Non-Solicitation. You agree that during the Restricted Period, you will not,
directly or indirectly, whether alone or in association with or for the benefit
of others, without the prior written consent of the Company, hire or attempt to
hire, employ or solicit for employment, consulting or other service, any
officer, employee or agent of the Tapestry Group (each, a “Protected Person”),
or encourage, persuade or induce any Protected Person to terminate, diminish or
otherwise alter such Protected Person’s relationship with the Tapestry Group.




Page 8 of 8





--------------------------------------------------------------------------------




For purposes of this Section 4(b) and to avoid any ambiguity, you and the
Company agree that it will be a rebuttable presumption that you solicited any
Protected Person if such Protected Person commences employment or other service
for or on behalf of you or any entity to which you provide services or
terminates, diminishes or otherwise alters such Protected Person’s relationship
with the Tapestry Group prior to the end of the Restricted Period.


(c) Non-Interference. During the Restricted Period, you will not, directly or
indirectly, whether alone or in association with or for the benefit of others,
whether as an employee, owner, stockholder, partner, director, officer,
consultant, advisor or otherwise, assist, attempt to or encourage (i) any
vendor, supplier, customer or client of, or any other person or entity in a
business relationship with the Tapestry Group to terminate, reduce, limit or
otherwise alter such relationship, whether contractual or otherwise, (ii) any
prospective vendor, supplier, customer or client not to enter into a business or
contractual relationship with the Tapestry Group or (iii) to impair or attempt
to impair any relationship, contractual or otherwise, between the Tapestry Group
and any vendor, supplier, customer or client or any other person or entity in a
business relationship with the Tapestry Group.


(d) Remedies. You acknowledge that compliance with Section 4 is necessary to
protect the business, good will and proprietary and confidential information of
the Tapestry Group and that a breach or threatened breach of any provision in
Section 4 will irreparably and continually damage the Tapestry Group, for which
money damages may not be adequate. Accordingly, in the event that you breach any
provision in Section 4, you will forfeit any remaining earned but unpaid bonus
and the Company shall be entitled to claw back any bonus paid to you within 180
days of your last day of employment with the Company. In addition, the Company
will be entitled to preliminarily or permanently enjoin you from violating
Section 4 in order to prevent the continuation of such harm.


(e) Reasonableness of Restrictions. You acknowledge: (i) that the scope and
duration of the restrictions on your activities under Section 4 are reasonable
and necessary to protect the legitimate business interests, goodwill and
confidential and proprietary information of the Tapestry Group; (ii) that the
Tapestry Group does business worldwide and, therefore, you specifically agree
that, in order to adequately protect the Tapestry Group, the scope of the
restrictions in this provision is reasonable; and (iii) that you will be
reasonably able to earn a living without violating the terms of these
provisions.


(f) Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 4, or any part of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court of competent jurisdiction determines that any of
the covenants in Section 4, or any part of them, is invalid or unenforceable
because of the geographic or temporal scope of such provisions, such court shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable. You agree that in the event that any court of competent
jurisdiction finally holds that any provision of Section 4 constitutes an
unreasonable restriction against you, such provision shall not be rendered void
but shall apply to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances.


5.
Other Terms and Conditions of Employment





Page 9 of 9





--------------------------------------------------------------------------------




If you accept the Company’s offer, our relationship is "employment-at-will."
That means you are free, at any time, for any reason, to end your employment
with the Company and that the Company may do the same, subject to the advance
notice requirements set forth above under Notice of Intent to Terminate
Employment. You hereby represent and warrant that you are not currently, and
have never been, the subject of any allegation or complaint of harassment,
discrimination, retaliation, or sexual or other misconduct in connection with
prior employment or otherwise, and have not been a party to any settlement
agreement or nondisclosure agreement relating to such matters (the
“Representations”).


For the purposes of this letter, termination for “cause” means a determination
by the Company that your employment should be terminated for any of the
following reasons: (i) your violation of the Company’s Code of Conduct, employee
guides, or any other written policies or procedures of the Company, which is not
remedied within 30 days of written notice to you, via email, (ii) your violation
of any of the Company’s policies regarding sexual harassment and misconduct,
(iii) your indictment, conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude, (iv) your willful or grossly
negligent breach of your duties, (v) any act of fraud, embezzlement or other
similar dishonest conduct, (vi) any act or omission that the Company determines
could have a material adverse effect on the Company, including without
limitation, its reputation, business interests or financial condition, which is
not remedied within 30 days of written notice to you, via email (vii) your
failure to follow the lawful directives of your supervisor, which is not
remedied within 30 days of written notice to you, via email, (viii) your breach
of this offer letter or any other written agreement between you and the Company
or any of its affiliates, which is not remedied within 30 days of written notice
to you, via email or (ix) your breach of the Representations set forth in this
Section 5 above or the Restrictive Covenants set forth in Section 4 above.
For any dispute arising between the parties regarding or relating to this letter
and/or any aspect of your employment, the parties hereby consent to the
exclusive jurisdiction in the state and Federal courts located in New York, New
York. This Agreement will be construed and enforced in accordance with the laws
of the state of New York, without regard to conflicts of laws principles.
You have “Good Reason” to resign your employment upon the occurrence of the
following without your consent: (i) material diminution of your duties and
responsibilities or your ceasing to be the Company’s Chief Financial Officer
(principal financial officer), (ii) relocation of the Company’s executive
offices more than 50 miles outside of New York, New York, or (iii) the Company’s
material breach of the terms of this Agreement; provided however, that
notwithstanding the foregoing you may not resign your employment for Good Reason
unless: (x) you provide the Company with at least 30 days prior written notice
of your intent to resign for Good Reason (which notice is provided not later
than the 60th day following the occurrence of the event constituting Good
Reason) and (y) the Company does not remedy the alleged violation(s) within such
30-day period.
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Chief Executive Officer and you.
However, the Company may in its discretion add to, discontinue, or change
compensation, duties, reporting lines, Company committees, Section 16 and/or
executive officer status, benefits and policies. Nothing in the preceding two
sentences shall be construed as diminishing the financial obligations of either
of the parties hereunder, including, without limitation, the Company’s
obligations to pay salary, bonus, equity compensation, severance etc., pursuant
to the pertinent provisions set forth above. All payments made hereunder are
subject to the usual withholdings required by law. In


Page 10 of 10





--------------------------------------------------------------------------------




the event of a breach by you of any provision of this offer letter and/or any of
the Company policies which are included herewith, you agree to reimburse the
Company for any and all reasonable attorney’s fees and expenses related to the
enforcement of this agreement, including, but not limited to, the clawback of
gains specified hereunder.
Our offer of employment is contingent on the following:
•
Formal ratification of this agreement by the Human Resources Committee;

•
Completion of satisfactory references;

•
You passing a credit/background check and verification of your identity and
authorization to be employed in the United States;

•
Your returning a signed copy of this offer letter by June 17, 2019; 

•
Your agreement to be bound by, and adhere to, all of the Company’s policies in
effect during your employment with the Company, including, but not limited to,
the Executive Stock Ownership Policy, Incentive Repayment Policy, Code of
Conduct, and our Confidentiality, Information Security and Privacy Agreement;
and

•
The terms and conditions of individual equity award agreements.



Agreed and Accepted by:






_/s/ Joanne Crevoiserat____    6/17/19______________
Joanne Crevoiserat        Date


Page 11 of 11





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

EXHIBIT A


Competitor List
(as of May 2019)
        
Adidas AG
Burberry Group PLC
Capri Holdings Limited
Cole Haan LLC
Compagnie Financiere Richemont SA
Fast Retailing Co., Ltd.
Fung Group
G-III Apparel Group, Ltd.
The Gap, Inc.
Kering
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Prada, S.p.A.
Proenza Schouler, LLC
PVH Corp.
Rag & Bone, Inc.
Ralph Lauren Corporation
Tory Burch LLC
Samsonite International S.A.
V.F. Corporation








Page 12 of 12



